Case: 10-60231 Document: 00511356937 Page: 1 Date Filed: 01/20/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          January 20, 2011
                                     No. 10-60231
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

ARNOLDO PEREZ-LOPEZ, also known as Arnoldo Perez,

                                                   Petitioner

v.

ERIC H. HOLDER, JR., U. S. ATTORNEY GENERAL,

                                                   Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. AO88 063 193


Before KING, BENAVIDES, and ELROD, Circuit Judges.
PER CURIAM:*
       Arnoldo Perez-Lopez (Perez) petitions for review of the Board of
Immigration Appeals’s (BIA) dismissal of his appeal from the Immigration
Judge’s (IJ) order denying his application for withholding of removal.
       This court reviews the decision of the BIA unless the IJ’s decision
influenced the BIA’s decision. Efe v. Ashcroft, 293 F.3d 899, 903 (5th Cir. 2002).
Since the BIA adopted the IJ’s findings and conclusions, the IJ’s findings are
reviewable. Id. Factual findings are reviewed for substantial evidence and

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
     Case: 10-60231 Document: 00511356937 Page: 2 Date Filed: 01/20/2011

                                   No. 10-60231

questions of law are reviewed de novo. Id. The BIA’s determination that an
alien is not eligible for withholding of removal is a factual finding reviewed
under the substantial evidence standard.        Id.   “We will affirm the B[IA]’s
decision unless the evidence compels a contrary conclusion.” Carbajal-Gonzalez
v. INS, 78 F.3d 194, 197 (5th Cir. 1996).
      Perez first contends that the BIA violated his rights to due process and
equal protection by failing to follow its regulations. Perez argues that his case
should have been remanded to the IJ because the IJ failed to make any findings.
However, the IJ expressly found that he was credible and engaged in a detailed
factual and legal analysis to support its conclusion that he was not entitled to
withholding of removal. Perez also argues that his case should have been
referred to a three-member panel, but he has not shown that his case meets the
criteria for referral set forth in 8 C.F.R. § 1003.1(e)(6). In addition, Perez argues
that the BIA erred by issuing a “summary affirmance,” or affirmance without
opinion, pursuant to 8 C.F.R. § 1003.1(e)(4). The BIA did not expressly invoke
§ 1003.1(e)(4), and the substance of its decision establishes that the case was not
affirmed without opinion. Cf. § 1003.1(e)(4)(ii). Perez has not established that
the BIA violated any other regulation. Accordingly, his due process and equal
protections claims are without merit.
      Next, Perez contends that he is entitled to withholding of removal because
he established past persecution and a well-founded fear of future persecution on
account of his membership in a particular social group and imputed political
opinion. We need not resolve whether he has preserved this issue because his
petition is without merit. Perez has not demonstrated that he is a member of a
particular social group. See Mwembie v. Gonzales, 443 F.3d 405, 414-15 (5th Cir.
2006). Nor has he shown that he or his family was or will be persecuted on
account of their political opinion. See INS v. Elias-Zacarias, 502 U.S. 478,
481-82 (1992); Jukic v. INS, 40 F.3d 747, 749 (5th Cir. 1994). Accordingly,



                                         2
    Case: 10-60231 Document: 00511356937 Page: 3 Date Filed: 01/20/2011

                                  No. 10-60231

substantial evidence supports the BIA’s determination that Perez was not
entitled to withholding of removal. See Efe, 293 F.3d at 903.
      To the extent that Perez also contends he is entitled to asylum, Perez did
not challenge, before the BIA, the IJ’s determination that he was not eligible for
asylum because he failed to file his application within one year of his arrival in
the United States. Perez’s failure to exhaust this issue is a jurisdictional bar to
our review of the issue. See 8 U.S.C. § 1252(d)(1); Wang v. Ashcroft, 260 F.3d
448, 452-53 (5th Cir. 2001). The petition for review is DENIED.
      A substantial portion of Perez’s brief is devoted to argumentation that is
divorced from the record. In another case, Pablo Rodriguez, counsel for Perez,
filed a brief containing similar deficiencies. Romero-Argueta v. Holder, No.
09-60770, 2010 WL 3937357, at *2 (5th Cir. Oct. 1, 2010) (unpublished). We
issued the following warning in that case: “Rodriguez is CAUTIONED that he
will be subject to sanctions if he files any future briefs containing such
deficiencies.” Romero-Argueta, 2010 WL 3937357, at *2.
      The instant brief was filed before the foregoing warning was issued.
However, counsel did not move to withdraw or amend the instant brief after
receiving the warning. Further, counsel did not file a reply brief clarifying the
discrepancies noted by the Government in this case.
      Accordingly, within 30 days of the date of this order, Pablo Rodriguez is
ORDERED to show cause why he should not be sanctioned for filing a brief
containing arguments that are not supported by the record.




                                        3